Exhibit 10.36


AMENDED AND RESTATED PROMISSORY NOTE

$3,661,293.00

 

As of September 25, 2006

 

 

Boston, Massachusetts

 

WHEREAS, pursuant to that certain Stock Purchase Agreement by and among Vinny
T’s Acquisition Corporation (the “Maker”), Bertucci’s Corporation (the
“Parent”), BUCA, Inc. (the “Holder”) and BUCA Restaurants 3, Inc. (the
“Company”) dated as of September 25, 2006, as the same may be amended from time
to time (the “Stock Purchase Agreement”), on September 25, 2006, the Maker
issued a Promissory Note to the Holder in the face principal amount of
$3,800,000.00 (the “Original Promissory Note”);

WHEREAS, in January 2007 and pursuant to the procedures set forth in Section 2.1
of the Stock Purchase Agreement, the Maker and the Holder have agreed that the
Original Promissory Note should be amended and restated to reflect that: (1) the
original principal amount of the Original Promissory Note should be reduced by
$138,707 so that the total principal amount as of September 25, 2006 was
$3,661,293 (the “New Principal Amount”); and (2) all interest accrued under the
Original Promissory Note and accruing under this Amended and Restated Promissory
Note should be calculated as of September 25, 2006 based on the New Principal
Amount; and

WHEREAS, pursuant to Section 3 and 6(b) of the Original Promissory Note and
Section 2.2 of the Stock Purchase Agreement, the Maker and the Holder are
agreeing to amend and restate the Original Promissory Note as set forth herein.

NOW THEREFORE, FOR VALUE RECEIVED, the Maker hereby unconditionally promises to
pay to the Holder the principal amount of THREE MILLION SIX HUNDRED SIXTY ONE
THOUSAND TWO HUNDRED NINETY THREE DOLLARS ($3,661,293.00) (the “Principal
Amount”), together with accrued and unpaid interest thereon (as provided
below).  This Amended and Restated Promissory Note is being issued pursuant to
the Stock Purchase Agreement.  All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Stock Purchase
Agreement.

1.             Interest Rate.  The Principal Amount outstanding under this
Amended and Restated Promissory Note shall accrue interest on each day, from
September 25, 2006 until all such Principal Amount shall have been paid in full,
at a rate equal to nine percent (9%) per annum; provided, however, that upon an
Event of Default (as defined below) interest shall accrue at a rate equal to
twelve percent (12%) per annum from the date of the occurrence of the Event of
Default until the Event of Default is cured (if it is capable of being cured). 
Interest shall be calculated on the basis of a 365-day year for the actual
number of days elapsed.  Interest shall be paid in accordance with Section 2
below.  For purposes of clarification, the Maker and the Holder understand and
agree that: (a) interest shall only accrue on the Principal Amount of
$3,661,293.00 beginning on September 25, 2006 and not on the principal amount
reflected in the Original Promissory Note of $3,800,000.00; and (b) interest
shall have never accrued on the $138,707 by which the principal amount reflected
in the Original Promissory Note is being reduced by this Amended and Restated
Promissory Note.

In no event shall the amount of interest due or payable under this Amended and
Restated Promissory Note exceed the maximum rate of interest allowed by
applicable law and, in the event any such payment is inadvertently paid by the
Maker or inadvertently received by the Holder, then such excess sum shall be
credited as a payment of the Principal Amount.  It is the express intent of the
parties hereto that the Maker not pay and the Holder not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Maker under applicable law.

2.         Payment and Maturity Date. All accrued, but unpaid, interest under
this Amended and Restated Promissory Note then-outstanding shall be due and
payable on September 25, 2007 and July 15, 2008.  The


--------------------------------------------------------------------------------


outstanding Principal Amount and all accrued, but unpaid, interest shall be due
and payable on the earlier of (the “Maturity Date”): (a) July 15, 2008; (b) the
occurrence of an Event of Default; (c) the consummation of a Change of Control
(as defined below); (d) the consummation of an IPO (as defined below); or (e)
the same time as the 10 ¾% Senior Notes due 2008 issued by Parent are redeemed,
repurchased, refinanced or otherwise paid (with regard to principal owed
thereunder).  As used herein, the term: (i) “Change of Control” means (x) a
consolidation or merger of Parent into or with any other entity or entities
(except one in which the holders of capital stock of Parent immediately prior to
such consolidation or merger hold at least 50% by voting power of the capital
stock of the surviving or resulting entity immediately after such consolidation
or merger), (y) the sale of all or substantially all of the assets of Parent, or
(z) the sale, exchange or transfer by the stockholders of Parent, in a single
transaction or series of related transactions, of capital stock representing
more than 50% of the voting power of the capital stock of Parent; and (ii) “IPO”
means the first underwritten public offering of Common Stock of Parent for the
account of Parent registered under the Securities Act of 1933, as amended.  Once
repaid, amounts borrowed hereunder may not be reborrowed.  All amounts due under
this Amended and Restated Promissory Note may be prepaid, whether by
acceleration or otherwise, in whole or in part, without premium or penalty, at
any time.  The Maker shall make all payments in respect of this Amended and
Restated Promissory Note by wire transfer of United States funds in accordance
with directions the Holder may provide from time to time in writing.

3.           Intentionally Omitted.

4.           Guaranty.             All amounts due and obligations of the Maker
under this Amended and Restated Promissory Note have been guaranteed by the
Parent pursuant to that certain Guaranty executed and delivered by the Parent to
the Holder dated as of September 25, 2006, as the same may be amended and/or
restated from time to time (the “Guaranty”).

5.           Events of Default; Remedies.

(a)  Events of Default.  Each of the following events shall constitute an “Event
of Default” under this Amended and Restated Promissory Note:

(i)                                 failure of the Maker to comply in any way
with the terms, covenants or conditions contained in this Amended and Restated
Promissory Note, and such non-compliance is not cured by the Maker within 30
days after receiving written notice from the Holder demanding compliance;

(ii)                              any material representation or warranty made
by the Maker or the Parent in: (A) this Amended and Restated Promissory Note,
the Stock Purchase Agreement or the Guaranty shall prove to have been untrue or
incorrect or misleading in any material respect when made; or (B) any other
agreement, document, or instrument executed and delivered in connection
therewith or in any certificate or report furnished in connection therewith
shall prove to have been untrue or incorrect in any material respect when made,
and the effect of such breach is not cured within 30 days after the Maker
receives written notice from the Holder of such breach;


(III)                           THE MAKER OR THE PARENT SHALL: (A) VOLUNTARILY
DISSOLVE, LIQUIDATE OR TERMINATE OPERATIONS OR APPLY FOR OR CONSENT TO THE
APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE
OR LIQUIDATOR OF THE MAKER OR THE PARENT OF ALL OR OF A SUBSTANTIAL PART OF THE
MAKER’S OR THE PARENT’S ASSETS; (B) ADMIT IN WRITING ITS INABILITY, OR BE
GENERALLY UNABLE, TO PAY ITS DEBTS AS THE DEBTS BECOME DUE; (C) MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; (D) COMMENCE A VOLUNTARY CASE UNDER
THE FEDERAL BANKRUPTCY CODE (AS NOW OR HEREAFTER IN EFFECT); (E) FILE A PETITION
SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, WINDING-UP, OR COMPOSITION OR ADJUSTMENT OF DEBTS; OR (F) TAKE
ANY CORPORATE ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


--------------------------------------------------------------------------------



(IV)                            AN INVOLUNTARY PETITION OR COMPLAINT SHALL BE
FILED AGAINST THE MAKER OR THE PARENT SEEKING BANKRUPTCY RELIEF OR
REORGANIZATION OR THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE, INTERVENOR
OR LIQUIDATOR OF THE MAKER OR THE PARENT OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS, AND SUCH PETITION OR COMPLAINT SHALL NOT HAVE BEEN DISMISSED WITHIN
NINETY (90) DAYS OF THE FILING THEREOF; OR AN ORDER, ORDER FOR RELIEF, JUDGMENT
OR DECREE SHALL BE ENTERED BY ANY COURT OF COMPETENT JURISDICTION OR OTHER
COMPETENT AUTHORITY APPROVING OR ORDERING ANY OF THE FOREGOING ACTIONS; OR

(v)                               the Parent terminates or attempts to terminate
the Guaranty or makes any written statement repudiating or contesting the
validity of the Guaranty.

(b)  Remedies.     Upon the occurrence of an Event of Default, at the option of
the Holder, and without demand or notice of any kind (except as otherwise
provided in this Amended and Restated Promissory Note), the Holder may: (i)
declare this Amended and Restated Promissory Note immediately due and payable
without presentment, demand, protest or any other action or obligation of the
Holder, whereupon all of the outstanding Principal Amount and all accrued
interest and all other obligations due hereunder shall become immediately due
and payable (provided that, upon the occurrences of an Event of Default
specified in Section 5(a)(iii) or (iv), all of the outstanding Principal Amount
and all accrued interest and all other obligations due hereunder shall
automatically become due and payable without presentment, demand, protest or
other action or obligation of the Holder); and (ii) exercise any and all rights
and remedies available to it at law, in equity or otherwise.

(c)  Costs of Collection.   If the Holder incurs any costs, expenses and/or
attorneys’ fees to enforce this Amended and Restated Promissory Note against the
Maker and the Holder is successful in enforcing this Amended and Restated
Promissory Note against the Maker, the Maker shall pay all reasonable costs,
expenses and attorneys’ fees incurred by the Holder in the enforcement of this
Amended and Restated Promissory Note.

6.           Miscellaneous.

(a)  Waivers.

(i)  Trial by Jury.  THE MAKER AND THE HOLDER EACH ACKNOWLEDGE THAT ANY DISPUTE
OR CONTROVERSY BETWEEN THE MAKER AND THE HOLDER WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT.  ACCORDINGLY, THE MAKER AND THE HOLDER HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING THAT MAY BE COMMENCED BY OR
AGAINST THE MAKER OR THE HOLDER ARISING OUT OF THIS AMENDED AND RESTATED
PROMISSORY NOTE.

(ii)  Jurisdiction and Venue.  THE MAKER AND THE HOLDER HEREBY AGREE THAT ANY
FEDERAL COURT IN THE STATE OF MINNESOTA OR ANY STATE COURT LOCATED IN HENNEPIN
COUNTY IN THE STATE OF MINNESOTA SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN THE MAKER AND THE HOLDER PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AMENDED AND RESTATED PROMISSORY NOTE.  THE MAKER AND THE
HOLDER EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  FURTHER, THE MAKER AND THE
HOLDER HEREBY WAIVE THE RIGHT TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND
THE RIGHT TO CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF.


--------------------------------------------------------------------------------



(III) STANDARD WAIVERS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, DEMAND,
PRESENTMENT, NOTICE, NOTICE OF DEMAND, NOTICE FOR PAYMENT, PROTEST AND NOTICE OF
DISHONOR ARE HEREBY WAIVED BY THE MAKER.  THE HOLDER SHALL NOT BE DEEMED TO
WAIVE ANY OF ITS RIGHTS HEREUNDER UNLESS SUCH WAIVER BE IN WRITING AND SIGNED BY
THE HOLDER.  ANY FAILURE ON THE PART OF THE HOLDER AT ANY TIME TO REQUIRE THE
PERFORMANCE BY THE MAKER OF ANY OF THE TERMS OR PROVISIONS HEREOF, EVEN IF
KNOWN, SHALL IN NO WAY AFFECT THE RIGHT THEREAFTER TO ENFORCE THE SAME, NOR
SHALL ANY FAILURE OF THE HOLDER TO INSIST ON STRICT COMPLIANCE WITH THE TERMS
AND CONDITIONS HEREOF BE TAKEN OR HELD TO BE A WAIVER OF ANY SUCCEEDING BREACH
OR OF THE RIGHT OF THE HOLDER TO INSIST ON THE STRICT COMPLIANCE WITH THE TERMS
AND CONDITIONS HEREOF.

(b)   Amendments.  The Maker and the Holder understand that this Amended and
Restated Promissory Note amends and restates the Original Promissory Note in its
entirety and that no further modification or waiver of any provision of this
Amended and Restated Promissory Note or consent to departure therefrom shall be
effective unless in writing and signed by the Maker and the Holder.

(c)           Binding Agreement; Assignment.  The terms and conditions of this
Amended and Restated Promissory Note shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties. 
This Amended and Restated Promissory Note may not be assigned by any party
hereto without the prior written consent of the other party hereto; provided,
however, that the Holder may, without the consent of the Maker: (i) assign this
Amended and Restated Promissory Note to any one of its Affiliates; or (ii)
collaterally assign this Amended and Restated Promissory Note to Wells Fargo
Foothill, Inc. (“WFF”) in connection with that certain Credit Agreement dated as
of November 15, 2004, by and among BUCA, Inc., each of its subsidiaries that are
signatories thereto, the Lenders that are signatories thereto, and WFF, as the
Arranger and the Administrative Agent, as amended (the “WFF Credit Agreement”),
or to any financial institution which refinances the credit facility evidenced
by the WFF Credit Agreement (and assign the Amended and Restated Promissory Note
to any such lenders or financial institutions or to any third party in
connection with the enforcement of remedies in respect of any such collateral
assignment).

(d)           Governing Law. This Amended and Restated Promissory Note shall be
governed by, and construed in accordance with, the laws of the State of
Minnesota, without regard to the conflicts of law principles thereof.

(e)           Titles and Subtitles.  The titles and subtitles used in this
Amended and Restated Promissory Note are used for convenience only and are not
to be considered in construing or interpreting this Amended and Restated
Promissory Note.

(f)            Notices.  Any notice to be given hereunder shall be in writing
and shall be sent to the Holder or the Maker, as the case may be, as provided in
Section 11.13 of the Stock Purchase Agreement.

(g)           Severability.  It is the desire and intent of the parties that the
provisions of this Amended and Restated Promissory Note be enforced to the
fullest extent permissible under applicable law and public policy.  Accordingly,
in the event that any provision of this Amended and Restated Promissory Note is
held to be invalid, prohibited or unenforceable for any reason, such provision
shall be ineffective, without invalidating the remaining provisions of this
Amended and Restated Promissory Note.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable, it shall be so narrowly drawn, without invalidating the remaining
provisions of this Amended and Restated Promissory Note.


(H)           ENTIRE AGREEMENT AND CONFLICTS.  THIS AMENDED AND RESTATED
PROMISSORY NOTE, THE STOCK PURCHASE AGREEMENT AND THE GUARANTY CONTAIN THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN,
WITH RESPECT TO SUCH MATTERS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THIS AMENDED AND RESTATED PROMISSORY NOTE, THE STOCK PURCHASE
AGREEMENT AND THE GUARANTY, THE PROVISIONS OF THIS AMENDED AND RESTATED
PROMISSORY NOTE SHALL GOVERN.

[REMAINDER OF PAGE INTENTIONALLY BLANK]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Promissory Note as of the date last written below.

 

MAKER:

VINNY T’S ACQUISITION CORPORATION

 

By:

/s/ David G. Lloyd

 

 

David G. Lloyd

 

 

President

 

 

 

 

Dated: March 29, 2007

 

 

 

 

 

HOLDER:

 

 

 

BUCA, INC.

 

 

 

By:

/s/ Wallace B. Doolin

 

 

Wallace B. Doolin

 

 

Chairman, President and Chief Executive Officer

 

 

Dated: March 29, 2007

 

 


--------------------------------------------------------------------------------